                                                                            ___        FILEO           ENTERED
          Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19                  ___
                                                                            Page   1   LOGGED
                                                                                       of 13           RECEIVED

                                                                                       FEB 21.Z019

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND     BY

IN THE MATTER OF THE APPLICATION                                      19-04748                  G
OF THE UNITED STATES                                     NOS. ---
OF AMERICA FOR A SEARCH WARRANT                                         19 - 0475              BPG
REQUIRING DISCLOSURE OF
HISTORICAL CELLULAR SITE INFO.                                              19 ]0.4 7. 6 AM.
                                                                                    ~ - 04Tr'BPG
    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT
   REQUIRING DISCLOSURE OF HISTORICAL CELLULAR SITE INFORMATION

        Sung Kim, Special Agent with the Federal Bureau of Investigation ("FBI") being duly

sworn, states:

        I.       This affidavit is being submitted in support of an application for a search warrant

to search the records of AT&T, Sprint, T-Mobile, and Verizon Wireless ("the Service Providers")

to disclose certain records and other information pertaining to the cellular telephone towers

described in Part I of Attachment A. The records and other information to be disclosed are

described in Part II of Attachment A.

        2.       The applied for warrant would authorize the analysis of the transactional records

for the purpose of identifying the individuals responsible for the armed robberies at the specified

locations described in this affidavit, by members of the FBI, or their authorized representatives,

including but not limited to other law enforcement agents assisting in the above described

investigation.

        3.       Because this affidavit is being submitted for the limited purpose of establishing

probable cause for a search warrant, I have not included every detail of every aspect of the

investigation.   Rather, I have set forth only those facts that I believe are necessary to establish

probable cause. I have not, however, excluded any information known to me that would defeat a


                                                  I
         Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 2 of 13



determination of probable cause. The facts in this affidavit come from my personal observations,

my training and experience, and information obtained from other agents, police officers, witnesses,

cooperating sources, telephone records, and reports. This affidavit is intended to show merely that

there is sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C. ~ 1951 - Hobbs Act Robbery, and 18 U.S.c. ~ 924(c) - Possession of a

Firearm During and in Relation to a Crime of Violence, have been committed by the unknown

subjects described herein. There is also probable cause to believe that a search of the cell tower

data as described below and in Attachment A will result in identification of the subjects and the

recovery of items constituting evidence of these criminal violations.

                                    AGENT BACKGROUND

       5.      I am a Special Agent of the Federal Bureau of Investigation and am currently

assigned to a Maryland Joint Violent Crime Task Force comprised of FBI agents, detectives from

the Baltimore Police Department (BPD), Baltimore County Police Department (BCDP) and from

the Ann Arundel County Police Department (AAPD). I have worked for the FBI since 2008 and

have participated   in numerous investigations     focusing on violent crimes, to include, bank

robberies, Hobbs Act robberies, kidnappings, extortions, and fugitives. I have also participated in

the execution of numerous state and federal search and arrest warrants involving violent offenders.

                                      PROBABLE CAUSE

       6.      The FBI, BPD, BCPD, and AAPD are conducting an investigation of series of

armed commercial robberies that have occurred since December la, 2018. I believe that these


                                                 2
         Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 3 of 13



armed robberies were committed by the same Subjects. A review of available surveillance video

indicate that the robberies appeared to be related based upon the description of the Subjects, articles

of clothing and accessories worn by the Subjects, the weapons used by the Subjects, the manner

in which the robberies were committed, and the property taken.

        7.     On December 10, 2018, at approximately 9:29 p.m., two male Subjects entered the

Popeye's restaurant located at 3400 Pulaski Highway, Baltimore, Maryland 21224. Upon entering

the establishment, Subject 1 put a dark colored handgun to Victim 1's back and stated "Open the

register!" Victim 1 complied and opened the register and Subject 2 came and took all the money

that was inside the register. Upon taking U.S. currency, the Subjects fled the establishment.     This

incident was captured on store surveillance video.

        8.     On December 12,2018, at approximately 6:48 p.m., three male Subjects entered

the Dollar General store, located at 717 Washington Boulevard, Baltimore, Maryland 21230.

Upon entering the establishment, Subject I pointed a handgun at Victim 2 and demanded to open

the cash register. Victim 2 complied with Subject I 's demands and opened the two cash registers.

After Victim 2 opened the cash registers, Subjects I and 2 took all the money from the registers

and demanded Victim 2 to open the safe that was located behind the counter. Victim 2 advised

the subjects that the safe has a timer with a nine minute delay after the combination is put in. As

Victim 2 attempted to open the safe, Subject 1 put the gun on her shoulder and said "take your

time and don't mess up or I'll end you." When Witness 1 came out of the store office, the subjects

fled the scene with U.S. currency. According to other witnesses who were customers at the store,

while Subjects I and 2 were engaging Victim 2 at the cash register, Subject 3 was engaging the

customers and ordered them to be still and not move. Upon taking U.S. currency, the Subjects


                                                  3
         Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 4 of 13



fled the establishment.     This incident was captured on store surveillance video.

        9.        On December 12, 2018, at approximately 7:41 p.m., three black male Subjects

entered the Dollar General store located at 4101 Pulaski Highway, Baltimore, Maryland 21224.

Upon entering the establishment, the Subjects were immediately confronted by Victim 3 to remove

their hoods and their masks. During that time, Subject 1 displayed a dark colored handgun, and

Subjects 2 and 3 demanded Victim 3 to open the safe behind the counter. Victim 3 advised the

subjects that the safe had a timer and she was told that she had seven seconds to open the safe.

The subjects then went to the rear of the store and ordered Victims 4 and 5 to the front of the store

and demanded that they open the cash registers.         While the Subjects were taking U.S. currency

from the register and the safe, Witness 2 observed the incident, ran out towards the side of the

building, and triggered the store alarm. The Subjects then fled the establishment.      This incident

was captured on store surveillance video.

        10.       On December 13, 2018, at approximately 7:18 p.m., two black male subjects

entered the Dollar General store located at 2511 Greenmount Avenue, Baltimore, Maryland 21218.

Upon entering the establishment, Subject I displayed a dark colored handgun and told Victim 6 to

open the cash register. Subject 2 then approached Victim 6 and stated "calm down and open the

cash register."   When Victim 6 complied and opened the register, Subject 2 took all the money

from inside the register.    Subjects I and 2 fled the establishment.   This incident was captured on

store surveillance video.

        II.       On December 13, 2018, at approximately 8:00 p.m., two black male subjects

entered MetroPCS, located at 700 Merritt Boulevard, pundalk, Maryland 21222. Upon entering

the establishment, Subject I displayed a dark colored handgun, and Subject 2 came around the


                                                    4
          Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 5 of 13



counter and demanded Victim 7 to give them money from the cash register.        The Subjects then

took Victim 7 to the rear of the store and ordered him to open the safes. Victim 7 complied and

opened a safe containing cell phones. Upon taking U.S. currency and cell phones, the Subjects

ordered Victim 7 to open the back door and the Subjects fled the establishment through the back

door. This incident was captured on store surveillance video.

         12.     On December 19, 2018, at approximately 6:18 p.m., two black male Subjects

entered the Boost Mobile store located at 1209 West Pratt Street, Baltimore, Maryland 21223.

Upon entering the establishment, Subject I, holding a dark colored handgun, grabbed Victim 8

and stated, "We are not here for you," and Subject 2 demanded Victim 8 to open the cash register.

Victim 8 complied with the Subjects' demands and opened two cash registers. Upon taking U.S.

currency, the Subjects fled the establishment.   This incident was captured on store surveillance

video.

         13.     On December 20, 2018, at approximately 7:37 p.m., three black male Subjects

entered the T-Mobile store located at 5400 Belair Road, Baltimore, Maryland 21206.           Upon

entering the establishment, the Subjects spread-out throughout the store while Subject 1 demanded

Victim 9 to open the cash register. Subject I implied to Victim 9 that he was armed with a handgun

anc;lremoved money from the opened registers.     Upon taking U.S. currency, the Subjects fled the

establishment.   This incident was captured on store surveillance video.

         14.     On January 4, 2019, at approximately 7:55 p.m., two black male subjects entered

the Boost Mobile store located at 1223 Eastern Boulevard, Essex, Maryland 21221. Upon entering

the establishment, Subject I assaulted Victim 10 by striking his head with a handgun.     A tussle

ensued briefly between Subject I and Victim 10 but eventually came to a halt when Subject 1


                                                 5
         Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 6 of 13



pointed a dark colored handgun at Victim 10's face and demanded that he open the cash register.

At one point, Subject I took a loaded magazine out to show Victim 10 that he had a real gun. After

Victim 10 complied and opened the cash register, Subjects I and 2 took U.S. currency and fled the

establishment.   This incident was captured on store surveillance video.

        15.      On January 7,2019, at approximately 5:45 p.m., two black male Subjects entered

the Boost Mobile store located at 624 Cherry Hill Road, Baltimore, Maryland 21225.           Upon

entering the establishment, Victim II requested that the Subjects remove the masks from their

faces. Subject I then pulled out a dark colored handgun, pointed the gun at Victim II, and stated,

"We don't want to hurt you, don't do anything stupid." Victim 11 complied and Subject 2 took

money from the two cash registers. Upon taking U.S. currency, the Subjects fled the establishment.

This incident was captured on store surveillance video.

        16.      On January II, 2019, at approximately 7:41 p.m., two black male Subjects entered

the Metro PCS store located at 7553 Ritchie Highway, Glen Burnie, Maryland 21061.            Upon

entering the establishment, Subject I pointed a dark colored handgun at Victim 12, demanding

money from the cash register while Subject 2 approached the cash register around the counter.

Upon taking U.S. currency, the Subjects fled the establishment.     This incident was captured on

store surveillance video.

        17.      On January 19, 2019, at approximately 7:24 p.m., two black male Subjects entered

the Dollar General store located at 240 I Belair Road, Baltimore, Maryland 21213. Upon entering

the establishment, Subject I pointed a handgun at Victim 13, while Subject 2 walked around the

counter and approached the cash register and stated "open the register, hurry up!" Upon taking

U.S. currency, the Subjects fled the establishment.        This incident was captured on store


                                                 6
         Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 7 of 13



surveillance video.

        18.     Each of the above referenced incidents involved goods received and sold m

interstate commerce.

        19.     There is probable cause to believe that the same Subjects committed all of the

robberies described above. In each robbery, the surveillance footage shows that the Subjects are

two to three black males with similar physical characteristics wearing similar clothes. For example,

in all of the robberies, one ofthe Subjects wears a very distinctive dark colored hoodie with white

strings hanging from the hoodie. The same Subject also wears dark tightly formedjeans with dark

shoes and walks in a very distinctive manner. The other Subjects are covering their faces with a

dark or white skull masks, dark-colored jackets, and purple or dark       gloves.   In addition, the

Subjects are brandishing what appears to be the same weapon - a dark, semi-automatic handgun.

        20.     Based on my knowledge, training, and experience, I know that most individuals

commonly carry cell phones with them at all times (see Riley v. California, 134 S. Ct. 2473, 2490

(2014) (citing one 2013 poll in which three-quarters of smart phone users report being within five

feet of their phones most of the time»), and that individuals involved with firearms offenses and

Hobbs Act robberies frequently use those cell phones and other communication devices to further

their illegal activities. I know that it is common for subjects to communicate via cellphone before,

before, during and after a robbery has been committed in order to coordinate their planning and

commission ofthe robbery as well as to coordinate their flight from the scene of the crime. I have

investigated   multiple   Hobbs Act robberies     in which the subjects      have used two way

communications and believes that is likely that the subjects in the above described robberies did

the same.


                                                 7
         Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 8 of 13



        21.     Based on the above, your affiant believes the information requested in the search

warrant can assist in identifying the subjects or subjects and as evidence in court for the crime of

Hobbs Act Robbery.

                        FACTS ABOUT CELL TOWERS IN GENERAL

        22.     Many cellular service providers maintain antenna towers ("cell towers") that serve

specific geographic areas. Each cell tower receives signals from wireless devices, such as cellular

phones, in its general vicinity. These cell towers allow the wireless devices to transmit or receive

communications,      such as phone calls, text messages, and other data.    The tower closest to a

wireless device does not necessarily serve every call made to or from that device.

        23.     In addition to a unique telephone number, each cell phone is identified by one or

more unique identifiers. Depending on the cellular network and the device, the unique identifiers

for a cell phone could include an Electronic Serial Number ("ESN"), a Mobile Electronic Identity

Number ("MEIN"), a Mobile Identification Number ("MIN"), a Subscriber Identity Module

("SIM"), a Mobile Subscriber Integrated Services Digital Network Number ("MSISDN"),                an

International   Mobile Subscriber Identifier ("IMSI"),    or an International    Mobile Equipment

Identity ("IMEI").

        24.     Cellular service providers routinely maintain historical cell-tower log information,

including records identifying the wireless telephone calls and communications           that used a

particular tower. For each communication, these records may include the telephone call number

and unique identifiers for the wireless device in the vicinity of the tower that made or received the

communication     ("the locally served wireless device"); the source and destination telephone

numbers associated with the communication (including the number of the telephone that called or


                                                  8
         Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 9 of 13



was called by the locally served wireless          device); the date, time, and duration of the

communication; the "sectors" (i.e., the faces of the towers) that received a radio signal from the

locally served device; and the type of communication transmitted through the tower (such as phone

call or text message).

                                   PURPOSE OF THE SEARCH

        25.     Based on the time of each robbery and the distance between each store, it is likely
                         ~J!. ~                       .
that only the subjecPe)mobife dbvices would have used the towers that served the areas near each

ofthe commercial businesses described above. Identifying a mobile device that used those towers

on the specified date and times would lead to the identification of the subjects.      Each of the

subjects' mobile devices would have a unique telephone number and Electronic Serial Number

("ESN"), which is registered to a respective carrier. The carrier would have identifying subscriber

information, which can be used to identify the individual utilizing a specific mobile device. Upon

identification of a mobile device, your affiant will obtain a subpoena to obtain the subscriber

information from the respective carrier to further the investigation.

                             REOUEST FOR A SEARCH WARRANT

        21.     Given the facts set forth above, your affiant has probable cause to believe the

records described in Attachment A would identify which wireless devices were in the immediate

vicinity of the addresses listed in Attachment A around the time the robberies occurred in June

2018. This information, in turn, will assist law enforcement in determining the wireless devices

utilized by the subjects.

        22.    WHEREFORE,         I respectively request that the Court issue a warrant authorizing

members of the FBI, or their authorized representatives, including but not limited to other law


                                                  9
        Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 10 of 13
                                    19-.o474arG                        19-04758PG
                                        1 9' - 0 4 7       dPG                 19 .; 0 4 7 7 SPG
enforcement agents assisting in the above described investigation, to analyze the records, as

described in Attachment A, for the purpose of identifying the individu~p~ble    for the armed

robberies described above .




                                                 ..~
                                             Sung Kim
                                             Special Agent
                                             Federal Bureau ofInvestigation



                                 /7lf-
Sworn to before me on this    _I--__ day of February   2019.




                                            ~~
                                             BETH P. GESNER     ~
                                             UNITED STATES MAGISTRATE JUDGE




                                               10
          Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 11 of 13


                                              19-0474aPG                       19-0475SPG
                                                              19 - 0 4 7 6 I3PG
                                         ATTACHMENT A

I.        The Cell Towers
                                                                               19-0477SPG
          This warrant applies to certain records and information associated with cellular telephone

towers ("cell towers") that provide coverage to the following areas at the listed date and times:


                Location                      Dates                           Times

         3400 Pulaski Highway          December 10, 2018       09:00 p.m. through 09:40 p.m. (EST)
       Baltimore, Maryland 21224
          717 Washington Blvd          December 12, 2018       06:15 p.m. through 07:00 p.m. (EST)
       Baltimore, Maryland 21230
        4101 Pulaski Highway           December 12, 2018       07:10 p.m. through 07:55 p.m. (EST)
      Baltimore, Maryland 21224
        2511 Greenmount Ave            December 13, 2018       06:45 p.m. through 07:30 p.m. (EST)
      Baltimore, Maryland 21218
            700 Merritt Blvd           December 13, 2018       07:30 p.m. through 08:15 p.m. (EST)
      Dundalk, Maryland 21222
            1209 West Pratt St.        December 19, 2018       05:55 p.m. through 06:38 p.m. (EST)
       Baltimore, Maryland 21223
            5400 Belair Road           December 20,2018        07:07 p.m. through 07:52 p.m. (EST)
       Baltimore, Maryland 21206
            1223 Eastern Blvd            January 4,2019        07:25 p.m. through 08:10 p.m. (EST)
         Essex, Maryland 21221
          624 Cherry Hill Road           January 7, 2019      05:15 p.m. through 06:00 p.m. (EST)
       Baltimore, Maryland 21225
         7553 Ritchie Highway            January 11,2019       07:10 p.m. through 07:55 p.m. (EST)
      Glen Burnie, Maryland 21061
           240 I Belair Road             January 19,2019      06:55 p.m. through 07:40 p.m. (EST)
      Baltimore, Maryland 21213



II.       Records and Other Information to Be Disclosed

          For each cell tower described in Part I of this Attachment, the Service Providers named in

the Search Warrant are required to disclose to the United States all records and other information

                                                  II
        Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 12 of 13



(not including the contents of communications) about all communications made using the cell

tower during the corresponding timeframe( s) listed ~nPart I, including the records that identify:

       A.      the telephone call number and unique identifiers for each wireless device in the

               vicinity of the tower ("the locally served wireless device") that registered with the

               tower, including Electronic Serial Numbers ("ESN"), Mobile Electronic Identity

               Numbers ("MEIN"), Mobile Identification Numbers ("MIN"), Subscriber Identity

               Modules      ("SIM"),   Mobile    Subscriber   Integrated   Services   Digital Network

               Numbers ("MSISDN"), International Mobile Subscriber Identifiers ("IMSI"), and

               International Mobile Equipment Identities ("IMEr');

        B.     the source and destination telephone numbers associated with each communication

               (including the number of the locally served wireless device and the number of the

               telephone that called, or was called by, the locally served wireless device);

        C.     the date, time, and duration of each communication;

        D.      the "sectors" (i.e. the faces of the towers) that received a radio signal from each

                locally served wireless device; and

        E.      the type of communication transmitted through the tower (such as phone call or text

                message).

        These records should include records about communications that were initiated before or

terminated after the specified time period, as long as part of the communication occurred during

the relevant time period identified in Part 1.




                                                   12
            Case 1:19-mj-00474-BPG Document 3 Filed 02/21/19 Page 13 of 13



 CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS PURSUANT
                  TO FEDERAL RULE OF EVIDENCE 902(l1)


           I,                                               "attest, under penalties of peIjury under the

laws of the United States of America pursuant to 28 U.S.c.           S 1746, that   the information

contained in this declaration is true and correct. I am employed by [Provider], and my official

title is                                        . I am a custodian of records for [Provider]. I state

that each of the records attached hereto is the original record or a true duplicate ofthe original

record in the custody of [Provider]' and that I am the custodian of the attached records consisting

of                 (pages/DVDs/terabytes).     I further state that:

                  a.      all records attached to this certificate were made at or near the time of the

                          occurrence of the matter set forth, by, or from information transmitted by,

                          a person with knowledge of those matters;

                  b.       such records were kept in the ordinary course of a regularly conducted

                          business activity of [Provider]; and

                   c.      such records were made by [Provider] as a regular practice.

           I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.




 Date                                      Signature




                                                       13
